Brinkerhoff, O.J.
Tbe plaintiff in error, also plaintiff below, filed in the common pleas the following petition:
“ Plaintiff says, that on or about the 22d day of May, A.D. 1865, at Sunbury, in the State of Pennsylvania, one John Buyers, being then indebted to the plaintiff, at her request procured from the Bank of Northumberland a draft, of which tbe following is a copy:
‘Bank of Northumberland.
• ‘ No. 403, Sunbury, Penna., May 22d, 1865.
‘Cashier of the American Exchange Bank, New York.
‘Pay to tbe order of Elizabeth Shaffer one hundred dollars.
‘ Sam’l J. Packer, Cashier.’
“ $100.
And then and there enclosed the same in a letter, and transmitted the same, properly directed, to the plaintiff, at Upper 'Sandusky, in said county of Wyandot. Plaintiff further ;says that ■ said letter, and the draft enclosed therein, never ■ came to the plaintiff’s possession; but was wrongfully taken from the post-office by some person to the plaintiff unknown, uand without her knowledge or consent; and the person so 'taking the same, on or about the 1st day of June, 1865, falsely and knowingly, and without authority from the plaintiff, and without her knowledge or consent, forged and ■counterfeited an indorsement of plaintiff’s name upon said ■ draft, and by means of such forged and counterfeited indorsement, then and there negotiated the said draft to the . defendant, who collected the same, and now holds the money ■received thereon.
*531“ Plaintiff has demanded of the defendant the money so 'received by him to her use as aforesaid, but he refused and still refuses to pay over the same or any part thereof.”
Held: On the facts averred in the petition the plaintiff was entitled to a judgment in her favor, and the court below erred in sustaining the demurrer to the petition.
Judgment reversed and cause remanded.
Scott, Welch, White, and Day, JJ., concurred.